204 Ga. App. 119 (1992)
418 S.E.2d 451
COOK
v.
GEORGIA POWER COMPANY.
A92A0648.
Court of Appeals of Georgia.
Decided April 30, 1992.
F. Robert Raley, for appellant.
Jones, Cork & Miller, Warren W. Plowden, Jr., W. Kerry Howell, for appellee.
CARLEY, Presiding Judge.
Pursuant to OCGA § 22-2-100 et seq., appellee-condemnor initiated condemnation proceedings against the property of appellant-condemnee. From the award of the special master, appellant filed not only a timely appeal as to the amount of just and adequate compensation, but also timely exceptions as to certain legal issues. The superior court overruled appellant's exceptions and entered judgment condemning the property. From that judgment, appellant brings the instant appeal, even though the issue of just and adequate compensation is still pending below.
*120 The judgment condemning appellant's property is not the final order in the instant condemnation action because an appeal "to the superior court [as to the amount of just and adequate compensation is] still pending in that court.... [A]ppellant has [not complied with the interlocutory appeal requirements of OCGA § 5-6-34 (b)]; thus, the appeal must be dismissed. [Cits.]" Concept Capital Corp. v. DeKalb County, 172 Ga. App. 838 (325 SE2d 169) (1984). See also Coffey Enterprises Realty & Dev. Co. v. Dept. of Transp., 159 Ga. App. 903 (286 SE2d 44) (1981) (condemnation pursuant to OCGA § 32-3-4 et seq.).
Chamlee v. Dept. of Transp., 189 Ga. App. 334 (375 SE2d 626) (1988) (condemnation pursuant to OCGA § 32-3-4 et seq.) and Cox Communications v. Dept. of Transp., 178 Ga. App. 499 (343 SE2d 765) (1986), rev'd on other grounds 256 Ga. 455 (349 SE2d 450) (1986) (condemnation pursuant to OCGA § 32-3-4 et seq.) do not compel a different result. The issue of jurisdiction was not considered in either of those cases and neither is, therefore, authority which is contrary to our dismissal of the instant appeal. Appellant will be entitled to appeal directly and raise all issues regarding the condemnation of her property when the issue of just and adequate compensation is no longer pending below and all issues have become final. See Skipper v. Dept. of Transp., 197 Ga. App. 634, 635 (1a) (399 SE2d 538) (1990).
Appeal dismissed. Pope and Johnson, JJ., concur.